Citation Nr: 0216810	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  00-14 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than August 28, 
1997, for the grant of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Rick D. Little from the Bill 
Smith Homeless Veterans Project


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO determined that it had made a 
clear and unmistakable error in the April 6, 1999, rating 
decision in assigning an effective date of November 2, 1995, 
for the grant of service connection for post-traumatic 
stress disorder and assigned an effective date of August 26, 
1997.


FINDINGS OF FACT

1.  Entitlement to service connection for post-traumatic 
stress disorder was denied by the RO in a January 1995 
decision.  The veteran was notified of the decision in a 
February 1994 letter and filed a notice of disagreement in 
November 1995.  The veteran failed to file a substantive 
appeal following the issuance of the statement of the case.

2.  On August 28, 1997, the veteran filed a petition to 
reopen the claim for service connection for post-traumatic 
stress disorder.

3.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for post-traumatic stress disorder between 
November 1995 and August 28, 1997.


CONCLUSIONS OF LAW

1.  The January 1995 RO rating decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.200, 
20.1103 (2002).

2.  The legal criteria for an effective date earlier than 
August 28, 1997, for the grant of service connection for 
post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 5103A, 5107, 5110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.157(b); 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  The VCAA provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date, with the exception of 
the amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence 
of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the reasons and bases 
for the RO's determination that the appropriate effective 
date should be August 28, 1997, in the August 1999 rating 
decision and the April 2000 statement of the case.  He was 
specifically told that the January 1995 rating decision had 
become final because the veteran had not filed a substantive 
appeal following the issuance of the April 1996 statement of 
the case (essentially explaining why an effective date as 
early as 1995 would not be legally possible).  Therefore, VA 
has no outstanding duty to inform him that any additional 
information or evidence is needed. 

While VA did not send a letter to the veteran to inform him 
of which information and evidence he was to provide to VA 
and which information and evidence VA would attempt to 
obtain on his behalf regarding the claim for entitlement to 
an earlier effective date, the Board finds that such was not 
necessary in this case.  The RO has granted an effective 
date for the grant of service connection for post-traumatic 
stress disorder based upon the date the veteran filed his 
claim to reopen.  The August 28, 1997, date is the earliest 
effective date possible that the veteran could obtain based 
upon the law and regulations without there being clear and 
unmistakable error in the January 1995 rating decision.  
Thus, there was no need for VA to inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence that it would obtain on his 
behalf because the veteran was not receiving treatment at a 
VA facility for post-traumatic stress disorder and even if 
he received treatment at a private facility prior to August 
28, 1997, the earliest effective date for a claim to reopen 
is the date of claim.  A private medical record dated back 
in 1995 would not assist in obtaining an earlier effective 
date.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c), (d)).  Here, the RO 
obtained the veteran's available service medical records 
from the National Personnel Records Center (NPRC).  The RO 
also obtained the veteran's private medical records.  The 
veteran submitted numerous 21-4142, Authorization and 
Consent to Release Information to VA, and VA submitted 
requests for the records identified.

The Board is aware that the RO did not provide the veteran 
with a VA examination in connection with this claim.  
However, the issue before the Board is whether an effective 
date earlier than August 28, 1997, is warranted for the 
grant of service connection for post-traumatic stress 
disorder.  An examination conducted in 2002 would not assist 
in the grant of an effective date more than five years ago.  
Thus, the Board finds that VA was not under an obligation to 
have the veteran examined for the purposes of this claim.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met by the RO to the 
extent possible.

II.  Decision

Initially, the Board notes that the RO labeled the issue as 
whether the April 1999 rating decision was clearly and 
unmistakably erroneous in assigning an effective date of 
November 2, 1995.  The issue before the Board is whether the 
veteran is entitled to an effective date earlier than August 
28, 1997, for the grant of service connection for post-
traumatic stress disorder, as the veteran is clearly 
contesting the effective date assigned in the August 1999 
rating decision.  Thus, the Board has labeled the issue as a 
request for an earlier effective date.  This change is not 
determinative as to the outcome of the claim.  In other 
words, the claim will be adjudicated the same regardless of 
the terminology on the title page.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2001).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award 
of compensation based on a reopened claim will be, "[d]ate 
of receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400.

Additionally, under 38 C.F.R. § 3.155(a) (2001), the 
claimant or a representative of the claimant can file an 
informal claim by communicating an intent to apply for one 
or more VA benefits.  The benefit sought must be identified, 
see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need 
not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  See id.  Under 38 C.F.R. § 3.157(b)(1) (2001), 
once a formal claim for compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability was not compensable in 
degree, receipt of outpatient or hospital examination, or 
admission to a VA or uniformed services hospital will be 
accepted as receipt of a claim based on the date of the 
outpatient treatment, hospital examination, or admission to 
a VA or uniformed services hospital.  The provisions of this 
paragraph apply only when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment, or hospital admission.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is 
against an effective date earlier than August 28, 1997, for 
the grant of service connection for post-traumatic stress 
disorder.  The reasons follow.  

In a January 1995 rating decision, the RO denied service 
connection for post-traumatic stress disorder.  On February 
14, 1995, the RO notified the veteran of its decision and 
that he could appeal it.  On November 2, 1995, the veteran 
submitted a notice of disagreement as to the denial of 
service connection for post-traumatic stress disorder.  On 
April 17, 1996, the RO issued a statement of the case, 
informing the veteran that he needed to submit a substantive 
appeal within 60 days of the issuance of the statement of 
the case.  No substantive appeal was received from the 
veteran by June 1996.  Following the issuance of the April 
1996 statement of the case, the first communication from the 
veteran as to his claim for post-traumatic stress disorder 
was a VA Form 21-4138, Statement in Support of Claim, 
received on August 28, 1997.  Because the veteran failed to 
perfect an appeal as to the January 1995 rating decision, 
that decision is now final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  Thus, the earliest effective date 
possible could not be prior to January 1995.  

Following the veteran submitting a notice of disagreement in 
November 1995 and the RO issuing the statement of the case 
in April 1996, there was no communication from the veteran 
regarding his claim for post-traumatic stress disorder until 
August 28, 1997.  The RO subsequently granted service 
connection for post-traumatic stress disorder in an April 
1999 rating decision and assigned an effective date of 
November 2, 1995.  The RO stated that this was the date that 
the veteran had submitted his claim.  However, the RO 
realized its error and in an August 1999 rating decision, 
determined that it had committed clear and unmistakable 
error in the April 1999 rating decision regarding the 
effective date assigned for the grant of service connection 
for post-traumatic stress disorder and assigned an effective 
date of August 28, 1997.  The November 2, 1995, date was the 
day that the RO received the veteran's notice of 
disagreement following the issuance of the January 1995 
rating decision.  Thus, the Board finds that the RO's August 
1999 determination that the appropriate effective date was 
August 28, 1997, is the correct date for the award of 
service connection for post-traumatic stress disorder, as 
this was the date he petitioned VA to reopen his claim for 
service connection for post-traumatic stress disorder.  See 
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(r) 
(effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later" (emphasis added)).  Here, the veteran's petition to 
reopen the claim for service connection for post-traumatic 
stress disorder has been granted based upon his August 28, 
1997, submission, wherein he asked to reopen his claim for 
service connection for post-traumatic stress disorder.  This 
is the earliest effective date available for the grant of 
service connection for post-traumatic stress disorder.

An effective date prior to August 28, 1997, is not legally 
possible.  See id.  As stated above, the effective date 
cannot precede January 1995, as that rating decision is 
final.  Following the veteran's submission of a notice of 
disagreement in November 1995 (in response to the January 
1995 denial of service connection for post-traumatic stress 
disorder), the veteran did not file a petition to reopen the 
claim for service connection for post-traumatic stress 
disorder until August 28, 1997.  There are no VA treatment 
records prior to August 28, 1997, which could be seen as an 
informal petition to reopen the claim for service connection 
for post-traumatic stress disorder.  See 38 C.F.R. 
§ 3.157(b).  Additionally, there was no communication from 
the veteran or his representative as to the claim for 
service connection for post-traumatic stress disorder prior 
to his August 1997 statement.  The Board finds that the RO 
has granted the earliest effective date possible based upon 
the facts in this case and the law and regulations.

The Board is aware that the veteran has asserted that he 
contested the initial denial of service connection for post-
traumatic stress disorder.  He is correct, and the evidence 
of record shows that he submitted a notice of disagreement 
in November 1995.  However, following the issuance of the 
April 1996 statement of the case, the veteran failed to 
perfect his appeal, and the January 1995 rating decision 
became final.  38 C.F.R. §§ 20.200, 20.1103.  The veteran 
has not asserted clear and unmistakable error in the January 
1995 rating decision, and thus, that decision is final.  
Based upon the above reasons, an effective date earlier than 
August 28, 1997, cannot be granted for the award of service 
connection for post-traumatic stress disorder.

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to an effective date earlier than August 28, 
1997, for the grant of service connection for post-traumatic 
stress disorder, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

